AMENDED ORDER
Upon consideration of the appellee’s motion to dismiss for lack of jurisdiction and the appellant’s response, it is
ORDERED that the motion to dismiss is denied. See Fla.R.App.P. 9.130(a)(4). It is further
ORDERED that, upon consideration of appellant’s initial brief in this cause and it appearing that appellant has presented no preliminary basis for reversal of the order being appealed, the trial court’s order is summarily affirmed. See Fla.R.App.P. 9.315(a). It is further
ORDERED that appellee’s motion for attorney's fees is denied, and that appellee’s motion for extension of time to file an answer brief is denied as moot.
FRANK, A.C.J., and THREADGILL and PARKER, JJ., concur.